Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed 10/5/21.  As directed by the amendment, claim 1 has been amended, claims 13-14 have been canceled, and no claims have been added. Thus, claims 1-12 are pending in the application.
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the phrase “moving the first and second lower contact members away toward each other” (ln. 83) appears as though it should read --moving the first and second lower contact members toward each other--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Regarding claim 1, the newly added limitations of “the narrow state being a state in which a distance between the first and second upper contact members are separated by a first upper distance and a distance between the first and second lower contact members are separated by a first lower distance; positioning the first upper contact member, first lower contact member, second upper contact member from the narrow state to a medium state by moving the first and second upper contact members away from each other while also moving the first and second lower contact members away from each other, wherein the medium state is a state in which a distance between the first and second upper contact members are separated by a second upper distance and a distance between the first and second lower contact members are separated by a second lower distance, the second upper distance being greater than the first upper distance, the second lower distance being greater than the firs lower distance; and positioning the first upper contact member, first lower contact member, second upper contact member, and second lower contact member from the medium state to a wide state by moving the first and second upper contact members away from each other and while moving the first and second lower contact members toward each other wherein the wide state is a state in which a distance between the first and second upper contact 
	Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
5.	Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the method of claim 1 wherein the massage chair is configured to have the claimed narrow, medium, and wide states of the first and second upper contact members and the first and second lower contact members and the relative movements and distances of the first and second upper contact members and the first and second lower contact members.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785